In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Lebowitz, J.), dated February 8, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There are issues of fact requiring the denial of summary judgment, including, inter alia, the nature and extent of the alleged defect or defects. Smith, J.P., Goldstein, Crane and Rivera, JJ., concur.